DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 05/12/2021 has been entered. Claims 3-4 and 10 have been cancelled. Claims 1-2, 5-9 and 11 are now pending in the application.

Information Disclosure Statement

3.	The references cited in the information disclosure statement (IDS) filed on 05/12/2021 have been considered an initialed and dated copy of Applicant’s IDS form 1449, is attached to the instant Office action.

Allowable Subject Matter

4.	Claims 1-2, 5-9 and 11 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 8-9 and 11: the limitations “each of the first outermost insulating layer and the second outermost insulating layer is a cured product of a prepreg, the prepreg including a thermosetting resin composition and a base material impregnated with the thermosetting resin composition, the thermosetting resin composition includes an elasticity lowering agent, the elasticity lowering agent includes at least one selected from the group consisting of ethylene-acrylic rubber including carboxyl group, nitrile rubber including carboxyl group, core-shell type rubber, acrylic rubber powers, and silicone powders” in combination with other claimed limitations in independent claim 8 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 9 and 11 are directly dependent upon claim 8.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848